Citation Nr: 0501719	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  94- 28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for a chronic disorder 
characterized by multiple joint pain, arthralgia, left leg 
limp, and left leg cramps, to include as secondary to 
undiagnosed illness.

4.  Entitlement to an evaluation in excess of 40 percent for 
lumbar strain from August 13, 1999.

5.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee.

7.  Entitlement to a compensable evaluation for hearing loss 
in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1983 to January 
1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter originally came before the Board on appeal from 
rating decisions by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

This case was before the Board in July of 2001, at which time 
the Board granted service connection for tinnitus, and denied 
service connection for right ear hearing loss, PTSD, an 
anxiety disorder, and service connection for a chronic 
disorder characterized by multiple joint pain, arthralgia, 
left leg limp, and left leg cramps, to include as secondary 
to undiagnosed illness.  A 20 percent evaluation was granted 
for lumbar strain for the period prior to August 13, 1999, 
and a 40 percent evaluation was also granted for lumbar 
strain beginning August 13, 1999.  An evaluation in excess of 
10 percent for right and left knee disabilities was denied; a 
compensable evaluation for left ear hearing loss was also 
denied.  

The veteran appealed the Board's July 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a Motion for Partial Remand and to Stay Further 
Proceedings by the Secretary of Veterans Affairs, issued an 
Order dated April 18, 2002, which vacated that part of the 
Board's July 2001 decision that denied service connection for 
right ear hearing loss, PTSD, an anxiety disorder, and a 
chronic disorder characterized by multiple joint pain.  The 
Court's Order also vacated that part of the Board's decision 
that: denied a rating in excess of 20 percent for lumbar 
strain for the period prior to August 13, 1999; denied a 
rating in excess of 40 percent for lumbar strain beginning 
August 13, 1999; denied an evaluation in excess of 10 percent 
for right and left knee disabilities; and denied a 
compensable evaluation for left ear hearing loss.

Thereafter, in a decision dated in July 2002, the Board 
denied entitlement to service connection for right ear 
hearing loss and entitlement to an evaluation in excess of 20 
percent for lumbar strain prior to August 13, 1999, and took 
steps to afford the veteran appropriate VA examinations with 
respect to the remaining issues on appeal.  As will be 
addressed more fully below, since the record contains only 
partial results from a VA orthopedic examination conducted in 
April 2003, and otherwise does not reflect that the veteran 
was ever afforded the remaining examinations sought by the 
Board in July 2002, the Board has no alternative but to 
remand the remaining issues for the previously requested 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As was noted above, in July 2002, the Board took steps to 
afford the veteran appropriate VA examinations with respect 
to the issues of entitlement to service connection for right 
ear hearing loss, PTSD, an anxiety disorder, and a chronic 
disorder characterized by multiple joint pain, arthralgia, 
left leg limp, and left leg cramps, to include as secondary 
to undiagnosed illness, and entitlement to an evaluation in 
excess of 40 percent for lumbar strain from August 13, 1999, 
and an evaluation in excess of 10 percent for right and left 
knee disabilities.  The Board's review of the claims file 
reflects only a partial report from a VA orthopedic 
examination that was conducted in April 2003, and no 
indication that any of the other requested examinations were 
provided to the veteran.  In addition, the Board notes that 
even if the record contained a complete copy of the VA 
examination report from the April 2003 examination, the Board 
is now precluded from considering this newly developed 
evidence without an appropriate waiver of the RO's initial 
review of the evidence.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, the Board finds that it has no 
alternative but to remand the remaining issues so that an 
effort can be made to locate the missing pages from the VA 
orthopedic examination report from April 2003, and so that 
the veteran can be afforded the additional examinations 
requested by the Board in July 2002.  

The Board further finds that in the event that the missing 
pages from the April 2003 VA orthopedic examination report 
can not be located, it will also be necessary to provide the 
veteran with another VA orthopedic examination to determine 
the nature and severity of his service-connected lumbar 
strain and knee disabilities.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability, including PTSD.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD or 
any anxiety disorder, is related to the 
veteran's military service.

2.  The veteran should be scheduled for 
an appropriate examination to ascertain, 
if possible, the nature and etiology of 
his claimed symptomatology from a chronic 
disorder characterized by multiple joint 
pain, arthralgia, left leg limp, and left 
leg cramps, as secondary to undiagnosed 
illness.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  

The examiner should indicate whether the 
veteran has a chronic disability 
manifested by multiple joint pain, 
arthralgia, left leg limp, and left leg 
cramps, and if so, whether it can be 
attributed to a known diagnosis or is the 
result of an undiagnosed illness.  

If the examiner finds that the veteran's 
complaints of multiple joint pain, 
arthralgia, left leg limp and left leg 
cramps may be attributed to a known 
diagnosis, he or she should offer an 
opinion as to whether it is at least as 
likely as not that such current disorders 
are related to the veteran's military 
service.  

If the examiner finds that the veteran's 
symptoms are manifestations of unknown 
illness, he or she should offer an 
opinion as to whether it is at least as 
likely as not that the multiple joint 
pain, arthralgia, left leg limp, and left 
leg cramps are related to active service.

3.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his service-connected 
left ear hearing loss.  The claims file 
should then be made available to the VA 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  After the completion of any 
development deemed appropriate (including 
medical evaluation of the knees and 
lumbar strain if the remainder of the 
April 2003 examination report is not 
obtained) in addition to that requested 
above, the issues on appeal should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




